OPINION — AG — UPON A FINDING OF FACT, THAT A PHYSICIAN IS A MEMBER OF THE MEDICAL STAFF OF A COUNTY HOSPITAL, BUT IS NOT DIRECTLY OR INDIRECTLY PAID BY SAID HOSPITAL, BUT IS PAID DIRECTLY BY PATIENTS, OR THE PATIENTS' INSURANCE COMPANIES, FOR PROFESSIONAL SERVICES RENDERED, SAID PHYSICIAN MAY SIMULTANEOUSLY BE APPOINTED TO AND SERVE ON THE BOARD OF CONTROL OF THE SAME HOSPITAL IF THE FACTS REVEAL THAT HE HAS NO OTHER PERSONAL PECUNIARY INTERESTS, EITHER DIRECTLY OR INDIRECTLY, IN ANY PURCHASE OR CONTRACTS FOR SAID HOSPITAL UNLESS THE SAME WERE PURCHASED OR AWARDED BY COMPETITIVE BIDS. (CONFLICT OF INTEREST) CITE: 19 O.S. 1975 Supp., 790.1 [19-790.1](A), 19 O.S. 1971 781 [19-781] (DANIEL J. GAMINO)